EX-10.1 6 ex_101.htm EXHIBIT 10.1 - PARENT VOTING AGREEMENT




--------------------------------------------------------------------------------




Exhibit Number 10.1

FORM OF PARENT VOTING AGREEMENT

THIS VOTING AGREEMENT

(this "Agreement") is entered into dated as of March 4, 2002, by and between
Captiva Software Corporation, a California corporation ("the Company"), and
_________________ ("Stockholder").



W I T N E S S E T H:



WHEREAS

, Company, Condor Merger Corp. a California corporation and wholly owned
subsidiary of Parent ("Merger Sub"), and ActionPoint, Inc., a Delaware
corporation (the "Parent"), propose to enter into an Agreement and Plan of
Merger and Reorganization dated as of the date hereof (as the same may be
amended from time to time, the "Merger Agreement"; capitalized terms used but
not defined in this Agreement shall have the meanings ascribed to them in the
Merger Agreement), which provides, upon the terms and subject to the conditions
thereof, for the merger (the "Merger") of Merger Sub with and into the Company;



WHEREAS

, as of the date hereof, Stockholder owns beneficially or of record or has the
power to vote, or direct the vote of, the number of shares of  common stock of
the Company (the "Parent Common Stock"), as set forth opposite such
Stockholder's name on Exhibit A hereto (all such Parent Common Stock and
options, warrants or other rights to acquire shares of Parent Common Stock of
which ownership of record or beneficially or the power to vote is hereafter
acquired by Stockholder prior to the termination of this Agreement being
referred to herein as the "Shares"); and



WHEREAS

, as a condition to the willingness of the Company to enter into the Merger
Agreement, the Company has requested that Stockholder agree to enter into this
Agreement, and, in order to induce the Company to enter into the Merger
Agreement, Stockholder has agreed to enter into this Agreement.



NOW

, THEREFORE, in consideration of the premises and of the mutual agreements and
covenants set forth herein and in the Merger Agreement and for other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, and intending to be legally bound hereby, the parties hereto agree
as follows:



TRANSFER, VOTING AND CONVERSION OF SHARES

Transfer of Shares

. Stockholder shall not, directly or indirectly, (a) sell, pledge, encumber,
assign, transfer or otherwise dispose of any or all of Stockholder's Shares or
any interest in such Shares, except pursuant to the Merger Agreement or unless
the transferee of such Shares shall agree to hold such Shares subject to the
terms of this Agreement by executing counterpart signature pages hereto and to
the Proxy (as defined below), or (b) deposit any Shares or any interest in such
Shares into a voting trust or enter into a voting agreement or arrangement with
respect to any Shares or grant any proxy with respect thereto (other than as
contemplated herein), or (c) enter into any contract, commitment, option or
other arrangement or undertaking (other than the Merger Agreement) with respect
to the direct or indirect acquisition or sale, assignment, pledge, encumbrance,
transfer or other disposition of any Shares.



Vote in Favor of the Merger

. During the period commencing on the date hereof and terminating at the
Effective Time, Stockholder, solely in Stockholder's capacity as a Stockholder
of Parent, agrees to vote (or cause to be voted) all of the Shares at any
meeting of the Stockholders of Parent or any adjournment thereof, and in any
action by written consent of the Stockholders of the Company, (i) in favor of
the approval of Share Issuance, the Charter Amendment, the Merger Agreement
(including the principal terms thereof) and the Merger, and in favor of the
other transactions contemplated by the Merger Agreement, (ii) against any Parent
Acquisition Transaction or any other action that could reasonably be expected to
delay or not to facilitate approval of the Merger, (iii) against any action or
agreement that could reasonably be expected to result in a breach of any
covenant, representation or warranty or any other obligation or agreement of
Parent under the Merger Agreement or that could reasonably be expected to result
in any of the conditions to the Parent's obligations under the Merger Agreement
not being fulfilled, and (iv) in favor of any other matter relating to the
consummation of the transactions contemplated by the Merger Agreement.



Grant of Irrevocable Proxy

. Concurrently with the execution of this Agreement, Stockholder agrees to
deliver to the Company a proxy with respect to Stockholder's Shares in the form
attached hereto as
Exhibit B
(the "
Proxy
"), which shall be coupled with an interest and irrevocable to the fullest
extent permissible by law.



Termination

. This Agreement, the Proxy granted hereunder and the obligations of Stockholder
pursuant to this Agreement shall terminate upon the date of the termination of
the Merger Agreement pursuant to Article VIII thereof; provided, however, that
the termination of this Agreement shall not relieve Stockholder from any
liability for any previous breach of this Agreement.





REPRESENTATIONS AND WARRANTIES
OF STOCKHOLDER

Stockholder hereby represents and warrants to the Company as follows:

Authorization; Binding Agreement

. Stockholder has all legal right, power, authority and capacity to execute and
deliver this Agreement and the Proxy, to perform his, her or its obligations
hereunder and thereunder, and to consummate the transactions contemplated hereby
and thereby. This Agreement and the Proxy have been duly and validly executed
and delivered by or on behalf of Stockholder and, assuming their due
authorization, execution and delivery by or on behalf of Parent, constitute a
legal, valid and binding obligation of Stockholder, enforceable against
Stockholder in accordance with their terms, subject to (i) the effect of any
applicable bankruptcy, insolvency, moratorium or similar law affecting
creditors' rights generally and (ii) rules of law governing specific
performance, injunctive relief and other equitable remedies.



No Conflict; Required Filings and Consents

.



The execution and delivery of this Agreement and the grant of the Proxy to the
Company by Stockholder do not, and the performance of this Agreement and the
grant of the Proxy to the Company by Stockholder will not, (i) conflict with or
violate any statute, law, rule, regulation, order, judgment or decree applicable
to Stockholder or by which Stockholder or any of Stockholder's properties or
assets is bound or affected, (ii) violate or conflict with the Certificate of
Incorporation, Bylaws or other equivalent organizational documents of
Stockholder (if any), or (iii) result in or constitute (with or without notice
or lapse of time or both) any breach of or default under, or give to another
party any right of termination, amendment, acceleration or cancellation of, or
result in the creation of any lien or encumbrance or restriction on any of the
property or assets of Stockholder pursuant to, any note, bond, mortgage,
indenture, contract, agreement, lease, license, permit, franchise or other
instrument or obligation to which Stockholder is a party or by which Stockholder
or any of Stockholder's properties or assets is bound or affected. There is no
beneficiary or holder of a voting trust certificate or other interest of any
trust of which Stockholder is a trustee whose consent is required for the
execution and delivery of this Agreement or the consummation by Stockholder of
the transactions contemplated by this Agreement.

The execution and delivery of this Agreement and the grant of the Proxy to the
Company by Stockholder do not, and the performance of this Agreement and the
grant of the Proxy to the Company by Stockholder will not, require any consent,
approval, authorization or permit of, or filing with or notification to, any
third party or any governmental or regulatory authority, domestic or foreign,
except (i) for applicable requirements, if any, of the Securities Exchange Act
of 1934, as amended (the "Exchange Act") and (ii) where the failure to obtain
such consents, approvals, authorizations or permits, or to make such filings or
notifications, could not prevent or materially delay the performance by
Stockholder of Stockholder's obligations under this Agreement. Other than a
Lock-Up Agreement with Parent dated as of even date herewith, Stockholder does
not have any understanding in effect with respect to the voting or transfer of
any Shares, other than any right of repurchase granted to Parent. Stockholder is
not required to make any filing with or notify any governmental or regulatory
authority in connection with this Agreement, the Merger Agreement or the
transactions contemplated hereby or thereby pursuant to the requirements of the
Hart-Scott-Rodino Antitrust Improvement Act of 1976, as amended, and the rules
and regulations promulgated thereunder (the "HSR Act").

If Stockholder is a natural person and is married, and Stockholder's Shares
constitute community property or if the approval of Spouse is otherwise needed
for this Agreement to be legal, valid and binding on Stockholder, this Agreement
has been duly authorized, executed and delivered by, and constitutes a valid and
binding agreement of, Spouse, enforceable against Spouse in accordance with its
terms.

Litigation

. There is no private or governmental action, suit, proceeding, claim,
arbitration or investigation pending or, to the knowledge of Stockholder or any
of Stockholder's affiliates, threatened before any agency, administration, court
or tribunal, foreign or domestic, against Stockholder or any of Stockholder's
affiliates or any of their respective properties or any of their respective
officers or directors, in the case of a corporate entity (in their capacities as
such), or any of their respective partners (in the case of a partnership), that,
individually or in the aggregate, could reasonably be expected to materially
delay or materially impair Stockholder's ability to consummate the transactions
contemplated by this Agreement. T

here is no judgment, decree or order against Stockholder or any of Stockholder's
affiliates, or, to the knowledge of Stockholder or any of Stockholder's
affiliates, any of their respective directors or officers (in their capacities
as such), in the case of a corporate entity, or any of their respective partners
(in the case of a partnership), that, individually or in the aggregate, could
reasonably be expected to prevent, enjoin, alter or materially delay any of the
transactions contemplated by this Agreement, or that, individually or in the
aggregate, could reasonably be expected to have a material adverse effect on
Stockholder's ability to consummate the transactions contemplated by this
Agreement.



Title to Shares

. As of the date of this Agreement, Stockholder is the record or beneficial
owner of the Shares free and clear of all liens, encumbrances, claims, proxies
or voting restrictions other than pursuant to this Agreement. The shares of
Parent Common Stock, including the options, warrants or other rights to acquire
such stock, set forth on
Exhibit A
hereto, are all of the securities of Parent owned, directly or indirectly, of
record or beneficially by Stockholder on the date of this Agreement.



Absence of Claims

. Stockholder has no claims, actions, causes of actions, suits, debts, liens,
demands, contracts, liabilities, agreements, costs, expenses, or losses of any
type, whether known or unknown, fixed or contingent, based on any fact or
circumstance from the beginning of time to the date of this Agreement,
including, without limitation, any claims arising from Stockholder's employment
with Parent or Stockholders' ownership of the Shares, whether based on contract,
tort, statute, local ordinance, regulation or any comparable law in any
jurisdiction that he, she or it could assert against Parent or its predecessors,
successors, assigns, officers, directors, Stockholders, employees or agents.



Accuracy of Representations

. The representations and warranties contained in this Agreement are accurate in
all respects as of the date of this Agreement.





COVENANTS OF STOCKHOLDER

Further Assurances. From time to time and without additional consideration,
Stockholder shall (at Stockholder's sole expense) execute and deliver, or cause
to be executed and delivered, such additional transfers, assignments,
endorsements, proxies, consents and other instruments, and shall (at
Stockholder's sole expense) take such further actions, as the Company may
reasonably request for the purpose of carrying out and furthering the intent of
this Agreement.

Confidentiality

. Stockholder agrees to, and shall use Stockholder's reasonable best efforts to
cause its agents, representatives, affiliates, employees, officers and
directors, in the case of a corporate entity, to:



treat and hold as confidential (and not disclose or provide access to any person
other than the Company and its agents, representatives, affiliates, employees,
officers and directors) and to refrain from using any information relating to
trade secrets, patent and trademark applications, product development, price,
customer and supplier lists, pricing and marketing plans, policies and
strategies, details of client and consultant contracts, operations methods,
product development techniques, business acquisition plans, new personnel
acquisition plans and all other confidential information with respect to the
Company, Parent, any affiliates of Parent or their businesses;

in the event that Stockholder or any agent, representative, affiliate, employee,
officer or director of Stockholder, in the case of a corporate entity, becomes
legally compelled to disclose any such information, provide the Company with
prompt written notice of such requirement so that the Company or Parent may seek
a protective order or other remedy or waive compliance with this Section 3.02;
and

in the event that such protective order or other remedy is not obtained, or the
Company waives compliance with this Section 3.02 furnish only that portion of
such confidential information that is legally required to be provided and
exercise its reasonable best efforts to obtain assurances that confidential
treatment will be accorded such information; provided, however, that this
Section 3.02 shall not apply to any information that, (i) at the time of
disclosure, is available publicly and was not disclosed in breach of this
Agreement by Stockholder or Stockholder's agents, representatives, affiliates,
employees, officers or directors, in the case of a corporate entity, (ii) must
be disclosed under applicable laws or regulations or judicial or administrative
proceedings (subject to clauses (b) and (c) above), or (iii) shall be disclosed
to Stockholder's legal advisors in connection with advising Stockholder as to
his, her or its legal rights and obligations. Stockholder agrees and
acknowledges that remedies at law for any breach of Stockholder's obligations
under this Section 3.02 are inadequate and that in addition thereto the Company
shall be entitled to seek equitable relief, including injunction and specific
performance, in the event of any such breach.

No Solicitation

. If Stockholder is not an officer or director of Parent, Stockholder will not,
directly or indirectly, and will instruct Stockholder's agents, representatives,
affiliates, employees, officers and directors, in case of a corporate entity,
not to, directly or indirectly, solicit, initiate or encourage (including,
without limitation, by way of furnishing public or nonpublic information), or
take any other action to facilitate, any inquiries or the making of any proposal
or offer (including, without limitation, any proposal or offer to the
Stockholders of Parent) that constitutes, or may reasonably be expected to lead
to, any Parent Acquisition Transaction, or enter into or maintain or continue
discussion or negotiate with any person or entity in furtherance of such
inquiries or to obtain a Parent Acquisition Transaction, or agree to or endorse
any Parent Acquisition Transaction, or authorize or permit any of such agents,
representatives, affiliates, employees, officers and directors to take any such
action. Stockholder shall notify Company immediately after receipt by
Stockholder or any of Stockholder's agents, representatives, affiliates,
employees, officers and directors, in the case of a corporate entity, of any
proposal for, or inquiry respecting, any Parent Acquisition Transaction or any
request for nonpublic information in connection with such a proposal or inquiry,
or for access to the properties, books or records of Parent by any person or
entity that informs or has informed Parent or Stockholder that it is considering
making or has made such a proposal or inquiry. Such notice to Company shall
indicate in reasonable detail the identity of the person making the proposal or
inquiry and the terms and conditions of such proposal or inquiry. Stockholder
immediately shall cease and cause to be terminated all existing discussions or
negotiations with any parties conducted heretofore with respect to a Parent
Acquisition Transaction.



Waiver of Appraisal Rights

. Stockholder hereby irrevocably and unconditionally waives, and agrees to cause
to be waived and to prevent the exercise of, any rights of appraisal, any
dissenters' rights and any similar rights that Stockholder or any other person
may have by virtue of the ownership of any Shares with respect to the Merger and
the other transactions contemplated by the Merger Agreement.





GENERAL PROVISIONS

Entire Agreement; Amendments. This Agreement, the Merger Agreement and the other
agreements referred to herein and therein constitute the entire agreement of the
parties and supersede all prior agreements and undertakings, both written and
oral, between the parties with respect to the subject matter hereof. This
Agreement may not be amended or modified except in an instrument in writing
signed by, or on behalf of, the parties hereto.

Survival of Representations and Warranties

. All representations and warranties made by Stockholder in this Agreement shall
survive any termination of the Merger Agreement and this Agreement.



Indemnification

. Stockholder shall hold harmless and indemnify the Company and the Company's
affiliates from and against, and shall compensate and reimburse the Company and
the Company's affiliates for, any loss, damage, claim, liability, fee (including
attorneys' fees), demand, cost or expense (regardless of whether or not such
loss, damage, claim, liability, fee, demand, cost or expense relates to a
third-party claim) that is directly or indirectly suffered or incurred by
Company or any of the Company's affiliates, or to which the Company or any of
the Company's affiliates otherwise becomes subject, and that arises directly or
indirectly from, or relates directly or indirectly to (i) any inaccuracy in or
breach of any representation or warranty contained in this Agreement or (ii) any
failure on the part of Stockholder to observe, perform or abide by, or any other
breach of, any restriction, covenant, obligation or other provision contained in
this Agreement.



Assignment

. The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and permitted
assigns;
provided
that
any assignment, delegation or attempted transfer of any rights, interests or
obligations under this Agreement by Stockholder without the prior written
consent of the Company shall be void.



Fees and Expenses

. Except as otherwise provided herein or in the Merger Agreement, all costs and
expenses (including, without limitation, all fees and disbursements of counsel,
accountants, investment bankers, experts and consultants to a party) incurred in
connection with this Agreement and the transactions contemplated hereby shall be
paid by the party incurring such costs and expenses.



Notices

. All notices and other communications given or made pursuant hereto shall be in
writing and shall be deemed effectively given: (i) upon personal delivery to the
party to be notified, (ii) when sent by confirmed facsimile if sent during
normal business hours of the recipient; if not, then on the next business day,
(iii) five (5) days after having been sent by registered or certified mail,
return receipt requested, postage prepaid, or (iv) one (1) day after deposit
with a nationally recognized overnight courier, specifying next day delivery,
with written verification of receipt. All communications shall be sent to the
respective parties at the following addresses (or at such other addresses as
shall be specified by notice given in accordance with this Section 4.06):



if to the Company:

Captiva Software Corporation

10145 Pacific Heights Blvd.

San Diego, CA 92121

Facsimile No.: (858) 657-0889

Attention: Reynolds Bish



 

with a copy to:

Cooley Godward LLP

4401 Eastgate Mall

San Diego, CA 92121

Facsimile No.: (858) 550-6420

Attention: Lance W. Bridges

Deyan P. Spiridonov

 

If to Stockholder:

The address of record maintained by ActionPoint, Inc. in its stock records.

Headings

. The headings contained in this Agreement are for reference purposes only and
shall not affect in any way the meaning or interpretation of this Agreement.



Severability

. If any term or other provision of this Agreement is invalid, illegal or
incapable of being enforced by any rule of law or public policy, all other
conditions and provisions of this Agreement shall nevertheless remain in full
force and effect so long as the economic or legal substance of the transactions
contemplated hereby is not affected in any manner materially adverse to any
party. Upon such determination that any term or other provision is invalid,
illegal or incapable of being enforced, the parties hereto shall negotiate in
good faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible to the fullest extent permitted by applicable law
in an acceptable manner.



Specific Performance

. The parties agree that irreparable damage would occur in the event that any of
the provisions of this Agreement is not performed in accordance with its
specific terms or is otherwise breached. Stockholder agrees that, in the event
of any breach or threatened breach by Stockholder of any covenant or obligation
contained in this Agreement, the Company shall be entitled (in addition to any
other remedy that may be available to it, including monetary damages) to seek
and obtain (a) a decree or order of specific performance to enforce the
observance and performance of such covenant or obligation, and (b) an injunction
restraining such breach or threatened breach. Stockholder further agrees that
neither the Company nor any other party shall be required to obtain, furnish or
post any bond or similar instrument in connection with or as a condition to
obtaining any remedy referred to in this Section 4.09, and Stockholder
irrevocably waives any right he, she or it may have to require the obtaining,
furnishing or posting of any such bond or similar instrument.



Governing Law

. This Agreement shall be governed by, and construed in accordance with, the
laws of the State of California applicable to contracts executed in and to be
performed in that state without regard to any conflicts of laws. In any dispute
arising out of or relating to this Agreement or any of the transactions
contemplated by this Agreement: (a) each of the parties irrevocably and
unconditionally consents and submits to the exclusive jurisdiction and venue of
either the state courts located in Santa Clara County, California

or the United States District Court for the Northern District of California, (b)
each of the parties irrevocably consents to service of process by first class
certified mail, return receipt requested, postage prepaid and (c) each of the
parties irrevocably waives the right to a trial by jury.



No Waiver

. No failure or delay by any party in exercising any right, power or privilege
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise thereof preclude any other or further exercise thereof or the exercise
of any other right, power or privilege. The Company shall not be deemed to have
waived any claim available to it arising out of this Agreement, or any right,
power or privilege hereunder, unless the waiver is expressly set forth in
writing duly executed and delivered on behalf of the Company. The rights and
remedies herein provided shall be cumulative and not exclusive of any rights or
remedies provided by law.



Counterparts

. This Agreement may be executed in two or more counterparts, and by the
different parties hereto in separate counterparts, each of which when executed
shall be deemed to be an original but all of which taken together shall
constitute one and the same agreement.





IN WITNESS WHEREOF,

each of Company and Stockholder has executed or has caused this Agreement to be
executed by their respective duly authorized officers as of the date first
written above.



COMPANY



By:
Name:

Title:

 

STOCKHOLDER




Name:

Title:

 

EXHIBIT B



IRREVOCABLE PROXY



The undersigned Stockholder of ActionPoint, Inc., a Delaware corporation
("Parent"), hereby irrevocably (to the fullest extent permitted by law) appoints
the President and Chief Financial Officer of the Captiva Software Corporation, a
California corporation (the "Company"), and each of them, as the sole and
exclusive lawful attorneys-in-fact and proxies of the undersigned, with full
power of substitution and resubstitution, to vote and exercise all voting and
related rights (to the full extent that the undersigned is entitled to do so)
with respect to all of the shares of capital stock of the Company that now are
or hereafter may be beneficially owned by the undersigned, and any and all other
shares or securities of Parent issued or issuable in respect thereof on or after
the date hereof (collectively, the "Shares") in accordance with the terms of
this Proxy. The Shares beneficially owned by the undersigned as of the date of
this Proxy are listed on the final page of this Proxy. Upon the undersigned's
execution of this Proxy, any and all prior proxies given by the undersigned with
respect to any Shares are hereby revoked and the undersigned agrees not to grant
any subsequent proxies with respect to the Shares until after the Expiration
Date (as defined below).

This Proxy is irrevocable (to the fullest extent permitted by law), is coupled
with an interest and is granted pursuant to that certain Voting Agreement of
even date herewith between the Company and the undersigned (the "Voting
Agreement"), and is granted in consideration of the Company entering into the
Agreement and Plan of Merger and Reorganization (the "Merger Agreement"), dated
as of March 4, 2002, among Parent, Condor Merger Corp. a California corporation
and wholly owned subsidiary of Parent ("Merger Sub"), and the Company. The
Merger Agreement provides for the merger of Merger Sub with and into the Company
(the "Merger"). As used herein, the term "Expiration Date" shall mean the
earlier to occur of (i) such date and time as the Merger Agreement shall have
been validly terminated pursuant to Article VIII thereof or (ii) such date and
time as the Merger shall become effective in accordance with the terms and
provisions of the Merger Agreement.

The attorneys-in-fact and proxies named above, and each of them, are hereby
authorized and empowered by the undersigned, at any time prior to the Expiration
Date, to act as the undersigned's true and lawful attorneys- in-fact and proxies
to vote the Shares, and to exercise all voting, consent and similar rights of
the undersigned with respect to the Shares (including, without limitation, the
power to execute and deliver in the undersigned's name any consent, certificate
or other document that may be required by law) at every annual, special or
adjourned meeting of Stockholders of Parent and in every written consent in lieu
of such meeting (i) in favor of adoption of the Merger Agreement and the
approval of the Merger, and in favor of each of the other actions contemplated
by the Merger Agreement, (ii) against any Parent Acquisition Transaction (as
defined in the Merger Agreement) or any other matter that could reasonably be
expected to delay or not to facilitate approval of the Merger, (iii) against any
action or agreement that could reasonably be expected to result in a breach of
any covenant, representation or warranty or any other obligation or agreement of
Parent under the Merger Agreement or which could reasonably be expected to
result in any of the conditions to Parent's obligations under the Merger
Agreement not being fulfilled, and (iv) in favor of any other matter relating to
the consummation of the transactions contemplated by the Merger Agreement.

The attorneys-in-fact and proxies named above may not exercise this Proxy on any
other matter except as provided above. The undersigned may vote the Shares on
all other matters. Any obligation of the undersigned hereunder shall be binding
upon the successors and assigns of the undersigned.



 

[The remainder of this page intentionally left blank]




--------------------------------------------------------------------------------






This Proxy is irrevocable (to the fullest extent permitted by law). This Proxy
shall terminate, and be of no further force and effect, automatically upon the
Expiration Date.



Dated: March 4, 2002

 

 

Signature of Stockholder:

Print Name of Stockholder:

Shares beneficially owned:

_____ shares of Parent Common Stock _____ shares of Parent Common Stock issuable
upon exercise of outstanding options or warrants

 